PER CURIAM.
Appellant seeks review of a final order which denied her request for an award of interest which had accrued through the date of the trial court’s order determining that appellee was in arrears in his child support obligation in the amount of $10,452.50. Appellant was clearly entitled to interest on each overdue payment from the date it became due until the date of the order determining the amount of the arrearage. E.g., Romans v. Romans, 611 So.2d 92 (Fla. 1st DCA 1992); Holt v. Holt, 596 So.2d 106 (Fla. 1st DCA 1992); Applegate v. Applegate, 566 So.2d 865 (Fla. 1st DCA 1990). Accordingly, we reverse and remand with directions that the trial court award appellant interest on the past-due child support obligations from the date that each became due to the date of its order determining the amount of the ar-rearage.
REVERSED and REMANDED, with directions.
BOOTH, WOLF and WEBSTER, JJ., concur.